Exhibit 10.45

 

TIER III

 

THE NEIMAN MARCUS GROUP, INC.
EXECUTIVE
CHANGE OF CONTROL SEVERANCE PLAN

 

THIS EXECUTIVE CHANGE OF CONTROL SEVERANCE PLAN, made and executed at Dallas,
Texas, by THE NEIMAN MARCUS GROUP, INC., a Delaware corporation, is being
established to provide for the payment of severance benefits to certain of its
eligible employees.

 


SECTION 1.               DEFINITIONS.  UNLESS THE CONTEXT CLEARLY INDICATES
OTHERWISE, WHEN USED IN THIS PLAN:


 


(A)           “AFFILIATE” MEANS, WITH RESPECT TO ANY ENTITY, ANY OTHER
CORPORATION, ORGANIZATION, ASSOCIATION, PARTNERSHIP, SOLE PROPRIETORSHIP OR
OTHER TYPE OF ENTITY, WHETHER INCORPORATED OR UNINCORPORATED, DIRECTLY OR
INDIRECTLY CONTROLLING OR CONTROLLED BY OR UNDER DIRECT OR INDIRECT COMMON
CONTROL WITH SUCH ENTITY.


 


(B)           “BASE SALARY” MEANS EXECUTIVE’S ANNUAL RATE OF BASE SALARY IN
EFFECT ON THE DATE IN QUESTION, DETERMINED PRIOR TO REDUCTION FOR ANY
EMPLOYEE-ELECTED SALARY REDUCTION CONTRIBUTIONS MADE TO AN EMPLOYER-SPONSORED
NON-QUALIFIED DEFERRED COMPENSATION PLAN OR AN EMPLOYER-SPONSORED PLAN PURSUANT
TO SECTION 401(K) OR 125 OF THE INTERNAL REVENUE CODE, AND EXCLUDING BONUSES,
OVERTIME, ALLOWANCES, COMMISSIONS, DEFERRED COMPENSATION PAYMENTS AND ANY OTHER
EXTRAORDINARY REMUNERATION.


 


(C)           “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


(D)           “BONUS” MEANS THE AMOUNT PAYABLE TO EXECUTIVE UNDER THE COMPANY’S
APPLICABLE ANNUAL INCENTIVE BONUS PLAN WITH RESPECT TO A FISCAL YEAR OF THE
COMPANY.


 


(E)           “CAUSE” MEANS


 


(1)           THE WILLFUL AND CONTINUED FAILURE BY EXECUTIVE TO SUBSTANTIALLY
PERFORM DUTIES CONSISTENT WITH EXECUTIVE’S POSITION WITH THE COMPANY (OTHER THAN
ANY SUCH FAILURE RESULTING FROM INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR
TERMINATION BY EXECUTIVE FOR GOOD REASON), AFTER A DEMAND FOR SUBSTANTIAL
PERFORMANCE IS DELIVERED TO EXECUTIVE BY THE BOARD, TOGETHER WITH A COPY OF THE
RESOLUTION OF THE BOARD THAT SPECIFICALLY IDENTIFIES THE MANNER IN WHICH THE
BOARD BELIEVES THAT EXECUTIVE HAS NOT SUBSTANTIALLY PERFORMED EXECUTIVE’S
DUTIES, WHICH RESOLUTION MUST BE PASSED BY AT LEAST 2/3 OF THE ENTIRE BOARD AT A
MEETING CALLED FOR THE PURPOSE AND AFTER AN OPPORTUNITY FOR EXECUTIVE AND
EXECUTIVE’S COUNSEL TO BE HEARD BY THE BOARD, AND EXECUTIVE HAS FAILED TO RESUME
SUBSTANTIAL PERFORMANCE OF EXECUTIVE’S DUTIES ON A CONTINUOUS BASIS WITHIN
14 DAYS OF RECEIVING SUCH DEMAND;

 

--------------------------------------------------------------------------------


 


(2)           THE WILLFUL ENGAGING BY EXECUTIVE IN CONDUCT THAT IS DEMONSTRABLY
AND MATERIALLY INJURIOUS TO THE COMPANY, MONETARILY OR OTHERWISE, AS SET FORTH
IN A RESOLUTION OF THE BOARD, WHICH RESOLUTION MUST BE PASSED BY AT LEAST 2/3 OF
THE ENTIRE BOARD AT A MEETING CALLED FOR THE PURPOSE AND AFTER AN OPPORTUNITY
FOR EXECUTIVE AND EXECUTIVE’S COUNSEL TO BE HEARD BY THE BOARD; OR


 


(3)           EXECUTIVE’S CONVICTION OF A FELONY, OR CONVICTION OF A MISDEMEANOR
INVOLVING ASSETS OF THE COMPANY.


 


FOR PURPOSES OF THIS DEFINITION, NO ACT, OR FAILURE TO ACT, ON EXECUTIVE’S PART
SHALL BE DEEMED “WILLFUL” UNLESS DONE, OR OMITTED TO BE DONE, BY EXECUTIVE NOT
IN GOOD FAITH AND WITHOUT REASONABLE BELIEF THAT EXECUTIVE’S ACTION OR OMISSION
WAS IN THE BEST INTEREST OF THE COMPANY.


 


(F)            “CHANGE OF CONTROL” MEANS, AND SHALL BE DEEMED TO HAVE OCCURRED:


 


(1)           UPON THE CONSUMMATION OF ANY TRANSACTION OR SERIES OF TRANSACTIONS
UNDER WHICH THE COMPANY IS MERGED OR CONSOLIDATED WITH ANY OTHER COMPANY, OTHER
THAN A MERGER OR CONSOLIDATION THAT WOULD RESULT IN THE STOCKHOLDERS OF THE
COMPANY IMMEDIATELY PRIOR THERETO OWNING VOTING SECURITIES IMMEDIATELY
THEREAFTER (EITHER BY THE SECURITIES SUCH STOCKHOLDERS OWNED IMMEDIATELY PRIOR
THERETO REMAINING OUTSTANDING OR BY THE SECURITIES SUCH STOCKHOLDERS OWNED
IMMEDIATELY PRIOR THERETO BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) REPRESENTING MORE THAN 50% OF THE COMBINED VOTING POWER OF THE
VOTING SECURITIES OF THE COMPANY, THE ACQUIRING ENTITY OR SUCH SURVIVING ENTITY,
AS THE CASE MAY BE, OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION;


 


(2)           IF ANY PERSON OR GROUP (AS USED IN SECTION 13(D) OF THE EXCHANGE
ACT) (OTHER THAN THE COMPANY, ANY TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES
UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY, OR ANY COMPANY OWNED, DIRECTLY OR
INDIRECTLY, BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY) BECOMES THE “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT) OF SECURITIES OF THE
COMPANY REPRESENTING MORE THAN 40% OF (A) THE SHARES OF THE COMPANY’S CLASS B
COMMON STOCK THEN OUTSTANDING OR (B) THE COMBINED VOTING POWER (OTHER THAN IN
THE ELECTION OF DIRECTORS) OF ALL VOTING SECURITIES OF THE COMPANY THEN
OUTSTANDING;


 


(3)           IF, DURING ANY PERIOD OF 24 CONSECUTIVE MONTHS, INDIVIDUALS WHO AT
THE BEGINNING OF SUCH PERIOD CONSTITUTED THE BOARD, AND ANY DIRECTOR WHOSE
ELECTION OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED
BY A VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO
EITHER WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE ELECTION OR
NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY REASON (OTHER
THAN DEATH OR DISABILITY) TO CONSTITUTE AT LEAST A MAJORITY THEREOF; OR

 

2

--------------------------------------------------------------------------------


 


(4)           UPON THE COMPLETE LIQUIDATION OF THE COMPANY OR THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS,
OTHER THAN A LIQUIDATION OF THE COMPANY INTO A WHOLLY-OWNED SUBSIDIARY.


 


(G)           “COBRA” MEANS THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT
OF 1985, AS AMENDED.


 


(H)           “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


(I)            “COMMITTEE” MEANS THE COMMITTEE DESIGNATED PURSUANT TO SECTION 7
TO ADMINISTER THIS PLAN.


 


(J)            “COMPANY” MEANS THE NEIMAN MARCUS GROUP, INC., A DELAWARE
CORPORATION AND, AFTER A CHANGE OF CONTROL, ANY SUCCESSOR OR SUCCESSORS THERETO.


 


(K)           “ELIGIBLE EXECUTIVE” MEANS AN EXECUTIVE WHOSE EMPLOYMENT WITH
EXECUTIVE’S EMPLOYER (I) IS INVOLUNTARILY TERMINATED BY THE EMPLOYER FOR ANY
REASON OTHER THAN CAUSE (A) IN CONNECTION WITH OR IN ANTICIPATION OF A CHANGE OF
CONTROL AT THE REQUEST OF, OR UPON THE INITIATIVE OF, THE BUYER IN THE CHANGE OF
CONTROL TRANSACTION (AN “ANTICIPATORY TERMINATION”), BUT ONLY IF AN ANTICIPATED
CHANGE OF CONTROL ACTUALLY OCCURS DURING THE PERIOD IN WHICH THIS PLAN IS
EFFECTIVE (IN WHICH CASE EXECUTIVE’S DATE OF TERMINATION SHALL BE DEEMED TO HAVE
OCCURRED IMMEDIATELY FOLLOWING THE CHANGE OF CONTROL) OR (B) DURING THE TWO-YEAR
PERIOD BEGINNING ON THE EFFECTIVE DATE OF A CHANGE OF CONTROL, OR
(II) TERMINATES DURING THE TWO-YEAR PERIOD BEGINNING ON THE EFFECTIVE DATE OF A
CHANGE OF CONTROL ON ACCOUNT OF SUCH EXECUTIVE’S RESIGNATION FOR GOOD REASON
WITHIN SIX MONTHS FROM THE DATE THE EXECUTIVE FIRST BECOMES AWARE OF THE
EXISTENCE OF GOOD REASON; PROVIDED, HOWEVER, THAT THE EMPLOYMENT OF AN EXECUTIVE
SHALL NOT BE CONSIDERED TO HAVE BEEN “INVOLUNTARILY TERMINATED” IN ANY OF THE
FOLLOWING CIRCUMSTANCES:


 


(1)           IF AN EXECUTIVE’S EMPLOYMENT WITH AN EMPLOYER IS TERMINATED BY
REASON OF A TRANSFER TO THE EMPLOY OF ANOTHER EMPLOYER OR AN AFFILIATE,


 


(2)           IF AN EXECUTIVE’S EMPLOYMENT WITH AN EMPLOYER IS TERMINATED BY
REASON OF A TRANSFER TO THE EMPLOY OF ANOTHER ENTITY INTO WHICH THE EMPLOYER IS
MERGED OR OTHERWISE CONSOLIDATED; PROVIDED SUCH ENTITY ADOPTS THIS PLAN,


 


(3)           IF AN EXECUTIVE’S EMPLOYMENT WITH AN EMPLOYER IS TERMINATED UPON
THE EXPIRATION OF A LEAVE OF ABSENCE BY REASON OF HIS OR HER FAILURE TO RETURN
TO WORK AT SUCH TIME OR THE ABSENCE AT SUCH TIME OF AN AVAILABLE POSITION FOR
WHICH THE EXECUTIVE IS QUALIFIED,


 


(4)           IF AN EXECUTIVE’S EMPLOYMENT WITH AN EMPLOYER IS TERMINATED IN
CONNECTION WITH THE SALE OF STOCK OR THE SALE OR LEASE BY SUCH EMPLOYER OF ALL
OR PART OF ITS ASSETS IF (I) SUCH EMPLOYER DETERMINES IN ITS SOLE DISCRETION
THAT EITHER (A) IN CONNECTION WITH SUCH SALE OR LEASE SUCH EXECUTIVE WAS OFFERED
EMPLOYMENT FOR A COMPARABLE POSITION AT A COMPARABLE SALARY, ANNUAL BONUS
OPPORTUNITY AND EMPLOYEE BENEFITS WITH THE PURCHASER OR LESSEE, AS THE CASE MAY
BE, OF THE EMPLOYER’S STOCK OR ASSETS OR (B) SUCH EXECUTIVE VOLUNTARILY ELECTED
NOT TO

 

3

--------------------------------------------------------------------------------


 


PARTICIPATE IN THE SELECTION PROCESS FOR SUCH EMPLOYMENT AND (II) THE PURCHASER
OR LESSEE ADOPTS THIS PLAN,


 


(5)           IF AN EXECUTIVE RESIGNS FROM EMPLOYMENT WITH AN EMPLOYER UNDER
CIRCUMSTANCES THAT DO NOT CONSTITUTE GOOD REASON, AND


 


(6)           IF EXECUTIVE’S EMPLOYMENT IS TERMINATED DUE TO A DEATH OR TOTAL
DISABILITY.


 


(L)            “EMPLOYER” MEANS THE COMPANY AND ANY OTHER AFFILIATE OF THE
COMPANY WHICH ADOPTS THIS PLAN WITH THE CONSENT OF THE BOARD.


 


(M)          “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(N)           “EXECUTIVE” MEANS AN EMPLOYEE OF AN EMPLOYER AS OF THE DATE OF A
CHANGE OF CONTROL WHO IS LISTED ON SCHEDULE A ATTACHED HERETO.


 


(O)           “GOOD REASON” MEANS ANY OF THE FOLLOWING ACTIONS ON OR AFTER A
CHANGE OF CONTROL, WITHOUT EXECUTIVE’S EXPRESS PRIOR WRITTEN APPROVAL, OTHER
THAN DUE TO EXECUTIVE’S TOTAL DISABILITY OR DEATH:


 


(1)           ANY DECREASE IN, OR ANY FAILURE TO INCREASE IN ACCORDANCE WITH AN
AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY OR ANY OF ITS SUBSIDIARIES, BASE
SALARY OR TARGET BONUS;


 


(2)           ANY MATERIAL DIMINUTION IN THE AGGREGATE EMPLOYEE BENEFITS
AFFORDED TO THE EXECUTIVE IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL; FOR THIS
PURPOSE EMPLOYEE BENEFITS SHALL INCLUDE, BUT NOT BE LIMITED TO PENSION BENEFITS,
LIFE INSURANCE AND MEDICAL AND DISABILITY BENEFITS (EXCLUDING, FOR THE AVOIDANCE
OF DOUBT, THE COMPANY’S TERMINATION OF THE PLAN IN ACCORDANCE WITH, AND SUBJECT
TO, THE PROVISIONS OF SECTION 9 OF THE PLAN);


 


(3)           ANY DIMINUTION IN EXECUTIVE’S TITLE OR PRIMARY REPORTING
RELATIONSHIP, OR SUBSTANTIAL DIMINUTION IN DUTIES OR RESPONSIBILITIES; PROVIDED,
HOWEVER, THAT NO SUCH DIMINUTION OR SUBSTANTIAL DIMINUTION, AS APPLICABLE, SHALL
BE DEEMED TO OCCUR (A) SOLELY AS A RESULT OF (X) THE COMPANY CEASING TO BE A
PUBLICLY HELD CORPORATION OR (Y) THE COMPANY BECOMING A SUBSIDIARY OR DIVISION
OF ANOTHER ENTITY, PROVIDED THAT (A) SUCH SUBSIDIARY OR DIVISION CONTINUES TO
REPRESENT SUBSTANTIALLY ALL OF THE BUSINESS OPERATIONS OF THE COMPANY AS IN
EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL AND (B) THE EXECUTIVE DOES NOT
SUFFER A DIMINUTION IN TITLE OR PRIMARY REPORTING RELATIONSHIP OR SUBSTANTIAL
DIMINUTION IN DUTIES OR RESPONSIBILITIES WITH RESPECT TO SUCH SUBSIDIARY OR
DIVISION RELATIVE TO HIS OR HER TITLE, PRIMARY REPORTING RELATIONSHIP OR DUTIES
OR RESPONSIBILITIES WITH THE COMPANY IMMEDIATELY PRIOR TO SUCH CHANGE OF CONTROL
OR (B) AS A RESULT OF A DIMINUTION IN CONNECTION WITH A CORPORATE OR MANAGEMENT
REORGANIZATION OR RESTRUCTURING WHICH SIMILARLY AFFECTS A SUBSTANTIAL PERCENTAGE
OF OTHER COMPANY EXECUTIVES WITH SIMILAR RESPONSIBILITY LEVELS AT THE COMPANY;

 

4

--------------------------------------------------------------------------------


 


(4)           ANY RELOCATION OF EXECUTIVE’S PRINCIPAL PLACE OF BUSINESS OF
50 MILES OR MORE, OTHER THAN NORMAL TRAVEL CONSISTENT WITH PAST PRACTICE, OR ANY
REQUIREMENT THAT EXECUTIVE ENGAGE IN EXCESSIVE BUSINESS-RELATED TRAVEL IN A
MANNER INCONSISTENT WITH PAST PRACTICE IN ANY MATERIAL RESPECT; OR


 


(5)           THE FAILURE OF ANY SUCCESSOR OR ASSIGNEE (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY IN CONNECTION
WITH ANY CHANGE OF CONTROL, BY AGREEMENT IN WRITING IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO EXECUTIVE, EXPRESSLY, ABSOLUTELY AND UNCONDITIONALLY
TO ASSUME AND AGREE TO PERFORM THIS PLAN, OR THE CONFIDENTIALITY,
NON-COMPETITION AND TERMINATION BENEFITS AGREEMENT OR ANY OTHER EMPLOYMENT
AGREEMENT TO WHICH THE COMPANY AND EXECUTIVE ARE PARTY, IN EACH CASE, WHICH
REMAINS IN EFFECT AS OF IMMEDIATELY PRIOR TO SUCH CHANGE OF CONTROL, IN THE SAME
MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM ANY
SUCH AGREEMENT IF NO SUCH SUCCESSION OR ASSIGNMENT HAD TAKEN PLACE.


 


EXECUTIVE SHALL HAVE SIX MONTHS FROM THE TIME EXECUTIVE FIRST BECOMES AWARE OF
THE EXISTENCE OF GOOD REASON TO RESIGN FOR GOOD REASON.


 


(P)           “PLAN” MEANS THE NEIMAN MARCUS GROUP, INC. EXECUTIVE CHANGE OF
CONTROL SEVERANCE PLAN AS IN EFFECT FROM TIME TO TIME.


 


(Q)           “PLAN YEAR” MEANS THE CALENDAR YEAR.


 


(R)            “RELEASE” MEANS A RELEASE TO BE SIGNED BY AN ELIGIBLE EXECUTIVE
IN SUCH FORM AS THE COMPANY SHALL DETERMINE, WHICH SHALL, TO THE EXTENT
PERMITTED BY LAW, WAIVE ALL CLAIMS AND ACTIONS AGAINST THE EMPLOYERS AND
AFFILIATES AND SUCH OTHER RELATED PARTIES AND ENTITIES AS THE COMPANY CHOOSES TO
INCLUDE IN THE RELEASE EXCEPT FOR CLAIMS AND ACTIONS FOR BENEFITS PROVIDED UNDER
THE TERMS OF THIS PLAN (WHICH RELEASE IS NOT REVOKED BY THE ELIGIBLE EXECUTIVE).


 


(S)           “TARGET BONUS” MEANS THE GREATER OF (1) EXECUTIVE’S TARGET BONUS
IN EFFECT ON THE DATE OF THE CHANGE OF CONTROL OR (2) EXECUTIVE’S TARGET BONUS
IN EFFECT IMMEDIATELY PRIOR TO THE EVENT SET FORTH IN THE NOTICE OF TERMINATION
GIVEN IN ACCORDANCE WITH SECTION 13.


 


(T)            “TOTAL DISABILITY” “ MEANS THAT, IN THE COMPANY’S REASONABLE
JUDGMENT, EITHER (1) EXECUTIVE HAS BEEN UNABLE TO PERFORM EXECUTIVE’S DUTIES
BECAUSE OF A PHYSICAL OR MENTAL IMPAIRMENT FOR 80% OR MORE OF THE NORMAL WORKING
DAYS DURING SIX CONSECUTIVE CALENDAR MONTHS OR 50% OR MORE OF THE NORMAL WORKING
DAYS DURING 12 CONSECUTIVE CALENDAR MONTHS, OR (2) EXECUTIVE HAS BECOME TOTALLY
AND PERMANENTLY INCAPABLE OF PERFORMING THE USUAL DUTIES OF HIS EMPLOYMENT WITH
THE COMPANY ON ACCOUNT OF A PHYSICAL OR MENTAL IMPAIRMENT.


 


SECTION 2.               SEVERANCE BENEFITS.  EACH ELIGIBLE EXECUTIVE WHO
EXECUTES A RELEASE AT THE TIME AND IN THE MANNER PRESCRIBED BY THE COMPANY (AND
WHO DOES NOT REVOKE SUCH RELEASE)

 

5

--------------------------------------------------------------------------------


 

and who agrees to be subject to the restrictive covenants set forth on Exhibit A
shall be entitled to the following:


 


(A)           SEVERANCE PAY.  SUCH AN ELIGIBLE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE SEVERANCE PAY FROM HIS OR HER EMPLOYER IN A LUMP SUM AMOUNT EQUAL TO
(I) 1.5 MULTIPLIED BY THE GREATER OF THE ELIGIBLE EXECUTIVE’S BASE SALARY IN
EFFECT (A) IMMEDIATELY PRIOR TO THE DATE OF THE CHANGE OF CONTROL OR
(B) IMMEDIATELY PRIOR TO THE EVENT SET FORTH IN THE NOTICE OF TERMINATION GIVEN
IN ACCORDANCE WITH SECTION 13, (II) 1.5 MULTIPLIED BY THE TARGET BONUS AND
(III) THE TARGET BONUS MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH SHALL
EQUAL THE NUMBER OF DAYS THE ELIGIBLE EXECUTIVE WAS EMPLOYED BY THE ELIGIBLE
EXECUTIVE’S EMPLOYER IN THE EMPLOYER FISCAL YEAR IN WHICH THE ELIGIBLE
EXECUTIVE’S TERMINATION OCCURS AND THE DENOMINATOR OF WHICH SHALL EQUAL 365 (THE
“BONUS FRACTION”); PROVIDED THAT IF THE EFFECTIVE DATE OF THE ELIGIBLE
EXECUTIVE’S TERMINATION OCCURS AFTER MORE THAN 75% OF THE COMPANY’S FISCAL YEAR
HAS ELAPSED, THEN, IF IT IS ULTIMATELY DETERMINED THAT THE BONUS THE ELIGIBLE
EXECUTIVE WOULD HAVE BEEN ENTITLED TO RECEIVE FOR THE FISCAL YEAR IN WHICH SUCH
TERMINATION OCCURS, DETERMINED BASED SOLELY UPON ACTUAL EMPLOYER PERFORMANCE FOR
SUCH FISCAL YEAR AND EXCLUDING ANY QUALITATIVE PERFORMANCE CRITERIA THAT WOULD
OTHERWISE APPLY TO SUCH DETERMINATION (I.E., ASSUMING ANY QUALITATIVE OR
SUBJECTIVE PERFORMANCE REQUIREMENTS WERE SATISFIED IN FULL) (THE “YEAR-END
BONUS”), IS GREATER THAN THE TARGET BONUS, WITHIN 15 BUSINESS DAYS FOLLOWING
SUCH DETERMINATION (AND IN ANY EVENT, NO LATER THAN THE DATE ANNUAL BONUSES FOR
SUCH FISCAL YEAR ARE OTHERWISE PAID TO ACTIVE EMPLOYEES OF THE EMPLOYER), THE
EMPLOYER SHALL ALSO PAY THE ELIGIBLE EXECUTIVE AN AMOUNT IN CASH EQUAL TO THE
EXCESS OF THE YEAR-END BONUS OVER THE TARGET BONUS MULTIPLIED BY THE BONUS
FRACTION.  IN THE EVENT OF AN ANTICIPATORY TERMINATION, SUCH ELIGIBLE EXECUTIVE
SHALL ALSO BE ENTITLED TO RECEIVE AN AMOUNT EQUAL TO EXECUTIVE’S BASE SALARY
FROM THE DATE OF EXECUTIVE’S TERMINATION THROUGH THE DATE IMMEDIATELY FOLLOWING
THE CHANGE OF CONTROL AND ANY BONUS FOR THE PREVIOUSLY COMPLETED FISCAL YEAR, IF
NOT PREVIOUSLY PAID DUE TO EXECUTIVE’S EARLIER TERMINATION OF EMPLOYMENT.


 


(B)           MEDICAL, DENTAL AND LIFE INSURANCE BENEFIT CONTINUATION.  FOR
18 MONTHS FOLLOWING THE ELIGIBLE EXECUTIVE’S TERMINATION OF EMPLOYMENT (THE
“WELFARE CONTINUATION PERIOD”), THE ELIGIBLE EXECUTIVE AND SUCH ELIGIBLE
EXECUTIVE’S SPOUSE AND DEPENDENTS (EACH AS DEFINED UNDER THE APPLICABLE PROGRAM)
SHALL RECEIVE THE FOLLOWING BENEFITS: (I) MEDICAL AND DENTAL INSURANCE COVERAGES
AT THE SAME BENEFIT LEVEL AS PROVIDED TO THE ELIGIBLE EXECUTIVE IMMEDIATELY
PRIOR TO THE CHANGE OF CONTROL, FOR WHICH THE COMPANY WILL (A) REIMBURSE THE
ELIGIBLE EXECUTIVE DURING THE FIRST 18 MONTHS OF THE WELFARE CONTINUATION PERIOD
OR, IF SHORTER, THE PERIOD OF ACTUAL COBRA CONTINUATION COVERAGE RECEIVED BY THE
ELIGIBLE EXECUTIVE DURING THE WELFARE CONTINUATION PERIOD, FOR THE TOTAL AMOUNT
OF THE MONTHLY COBRA MEDICAL AND DENTAL INSURANCE PREMIUMS PAYABLE BY THE
ELIGIBLE EXECUTIVE FOR SUCH CONTINUED BENEFITS (BY REDUCING SUCH PREMIUM
OBLIGATIONS TO ZERO) AND (B) PROVIDE SUCH COVERAGE FOR ANY REMAINING PORTION OF
THE WELFARE CONTINUATION PERIOD AT THE SAME COST TO THE ELIGIBLE EXECUTIVE AS IS
GENERALLY PROVIDED TO SIMILARLY SITUATED ACTIVE EMPLOYEES OF THE COMPANY
(PROVIDED, HOWEVER, THAT IF, DURING THE WELFARE CONTINUATION PERIOD, THE
ELIGIBLE EXECUTIVE BECOMES EMPLOYED BY A NEW EMPLOYER, CONTINUING MEDICAL AND
DENTAL COVERAGE FROM THE COMPANY WILL BECOME SECONDARY TO ANY COVERAGE AFFORDED
BY THE NEW EMPLOYER IN WHICH THE ELIGIBLE EXECUTIVE BECOMES ENROLLED); AND
(II) LIFE INSURANCE COVERAGE AT THE SAME BENEFIT LEVEL AS PROVIDED

 

6

--------------------------------------------------------------------------------


 


TO THE ELIGIBLE EXECUTIVE IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL AND AT THE
SAME COST TO THE ELIGIBLE EXECUTIVE AS IS GENERALLY PROVIDED TO SIMILARLY
SITUATED ACTIVE EMPLOYEES OF THE COMPANY (OR IF SUCH COVERAGE IS NO LONGER
PROVIDED BY THE COMPANY, THEN AT THE EXECUTIVE’S COST IMMEDIATELY PRIOR TO THE
CHANGE OF CONTROL).


 


(C)           ACCRUED BENEFITS.  SUCH ELIGIBLE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE ANY UNPAID BASE SALARY THROUGH THE DATE OF SUCH ELIGIBLE EXECUTIVE’S
TERMINATION, ANY BONUS EARNED BUT UNPAID AS OF THE DATE OF SUCH ELIGIBLE
EXECUTIVE’S TERMINATION FOR ANY PREVIOUSLY COMPLETED FISCAL YEAR OF THE COMPANY,
AND ALL COMPENSATION PREVIOUSLY DEFERRED BY SUCH ELIGIBLE EXECUTIVE BUT NOT YET
PAID AS WELL AS THE COMPANY’S MATCHING CONTRIBUTION WITH RESPECT TO SUCH
DEFERRED COMPENSATION WITH RESPECT TO THE YEAR IN WHICH SUCH TERMINATION OF
EMPLOYMENT OCCURS AND ALL ACCRUED INTEREST THEREON.  IN ADDITION, SUCH ELIGIBLE
EXECUTIVE SHALL BE ENTITLED TO PROMPT REIMBURSEMENT OF ANY UNREIMBURSED EXPENSES
PROPERLY INCURRED BY SUCH ELIGIBLE EXECUTIVE IN ACCORDANCE WITH COMPANY POLICIES
PRIOR TO THE DATE OF SUCH ELIGIBLE EXECUTIVE’S TERMINATION.  SUCH ELIGIBLE
EXECUTIVE SHALL ALSO RECEIVE SUCH OTHER BENEFITS, IF ANY, TO WHICH SUCH ELIGIBLE
EXECUTIVE MAY BE ENTITLED PURSUANT TO THE TERMS AND CONDITIONS OF THE EMPLOYEE
COMPENSATION, INCENTIVE, EQUITY, BENEFIT OR FRINGE BENEFIT PLANS, POLICIES OR
PROGRAMS OF THE COMPANY, OTHER THAN ANY COMPANY SEVERANCE POLICY AND AS PROVIDED
IN SECTION 11.


 


(D)           RETIREMENT BENEFITS.  AS OF THE TERMINATION DATE, (I) SUCH
ELIGIBLE EXECUTIVE, TO THE EXTENT NOT THEN A PARTICIPANT IN, SHALL BE DEEMED A
PARTICIPANT IN, AND TO THE EXTENT NOT THEN VESTED, SHALL BECOME FULLY VESTED IN
SUCH ELIGIBLE EXECUTIVE’S BENEFITS UNDER, THE NEIMAN MARCUS GROUP, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AS IN EFFECT IMMEDIATELY PRIOR TO THE
CHANGE OF CONTROL (THE “SERP”) AND (II) SUCH ELIGIBLE EXECUTIVE SHALL BECOME
ENTITLED TO, AND THE COMPANY SHALL PAY SUCH ELIGIBLE EXECUTIVE A CASH LUMP SUM
EQUAL TO THE EXCESS OF:


 

(1) THE ACTUARIAL EQUIVALENT OF THE SINGLE LIFE ANNUITY THAT WOULD BE PAYABLE TO
SUCH ELIGIBLE EXECUTIVE UNDER THE TERMS OF THE SERP BASED ON THE ACCRUED BENEFIT
AS OF THE TERMINATION DATE, AFTER CREDITING SUCH ELIGIBLE EXECUTIVE WITH AN
ADDITIONAL NUMBER OF YEARS OF SERVICE AND AGE EQUAL TO THE SEVERANCE MULTIPLE
BEYOND THAT ACCRUED AS OF THE TERMINATION DATE (SUBJECT, IN EACH CASE, TO THE 25
MAXIMUM YEARS OF SERVICE LIMITATION SET FORTH IN THE SERP, AS APPLICABLE) FOR
PURPOSES OF ELIGIBILITY FOR PARTICIPATION, ELIGIBILITY FOR RETIREMENT, FOR EARLY
COMMENCEMENT OF ACTUARIAL SUBSIDIES AND FOR PURPOSES OF BENEFIT ACCRUAL; OVER

 

(2) THE ACTUARIAL EQUIVALENT OF THE SINGLE LIFE ANNUITY THAT WOULD BE PAYABLE TO
SUCH ELIGIBLE EXECUTIVE UNDER THE TERMS OF SERP (ASSUMING THE ELIGIBLE EXECUTIVE
WAS FULLY VESTED THEREIN) IN ACCORDANCE WITH ITS TERMS AS IN EFFECT IMMEDIATELY
PRIOR TO THE CHANGE OF CONTROL, BASED ON THE ACCRUED BENEFIT AS OF THE
TERMINATION DATE.

 

The Actuarial Equivalent shall be determined based upon the assumptions set
forth in the NMG Retirement Plan (Basic Plan) and the benefit under this Section
3(d) shall be calculated in a manner consistent with the methodology and
assumptions set forth in the illustrative example attached as Exhibit B.

 

7

--------------------------------------------------------------------------------


 


(E)           RETIREE MEDICAL.  FOLLOWING SUCH ELIGIBLE EXECUTIVE’S ENTITLEMENT
TO CONTINUED ACTIVE EMPLOYEE BENEFITS PURSUANT TO SECTION 2(B), IF EXECUTIVE WAS
ELIGIBLE FOR RETIREE MEDICAL BENEFITS AS OF THE TERMINATION DATE, USING THE
ELIGIBILITY CRITERIA IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL,
EXECUTIVE SHALL BE ENTITLED TO, AND COMPANY SHALL BE REQUIRED TO PROVIDE,
RETIREE MEDICAL COVERAGE AT THE SAME BENEFIT LEVEL AND AT THE SAME COST TO
EXECUTIVE AS SPECIFIED BY THE RETIREE MEDICAL PLAN IN EFFECT IMMEDIATELY PRIOR
TO THE CHANGE OF CONTROL.


 


(F)            OUTPLACEMENT.  FOR 18 MONTHS FOLLOWING SUCH ELIGIBLE EXECUTIVE’S
TERMINATION OF EMPLOYMENT, THE COMPANY SHALL PROMPTLY PAY (OR, IN THE DISCRETION
OF THE ELIGIBLE EXECUTIVE, REIMBURSE THE ELIGIBLE EXECUTIVE FOR ALL REASONABLE
EXPENSES INCURRED) FOR PROFESSIONAL OUTPLACEMENT SERVICES BY DRAKE BEAM MORIN,
INC. OR ANOTHER COMPARABLE QUALIFIED CONSULTANT SELECTED BY THE COMPANY, BUT FOR
NO LONGER THAN THE DATE THE ELIGIBLE EXECUTIVE FIRST OBTAINS FULL-TIME
EMPLOYMENT AFTER THE DATE OF TERMINATION OF EMPLOYMENT.


 


(G)           DISCOUNT.  AT ALL TIMES FROM AND FOLLOWING SUCH ELIGIBLE
EXECUTIVE’S TERMINATION OF EMPLOYMENT, THE COMPANY SHALL PROVIDE TO THE ELIGIBLE
EXECUTIVE AND THE ELIGIBLE EXECUTIVE’S SPOUSE AND DEPENDENTS (EACH AS DEFINED
UNDER THE COMPANY’S APPLICABLE POLICIES) ALL MERCHANDISE DISCOUNTS AVAILABLE TO
THE COMPANY’S EMPLOYEES IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL.


 


(H)           EQUITY INCENTIVE AWARDS.  ANY TIME PERIODS, CONDITIONS OR
CONTINGENCIES RELATING TO THE EXERCISE OR REALIZATION OF, OR LAPSE OF
RESTRICTIONS UNDER, ANY OUTSTANDING EQUITY INCENTIVE AWARD THEN HELD BY SUCH
ELIGIBLE EXECUTIVE SHALL, IF NOT PREVIOUSLY ACCELERATED OR WAIVED PURSUANT TO
SECTION 3, BE AUTOMATICALLY ACCELERATED OR WAIVED EFFECTIVE AS OF THE EFFECTIVE
DATE OF SUCH ELIGIBLE EXECUTIVE’S TERMINATION OF EMPLOYMENT.


 


(I)            RESTRICTIVE COVENANTS.  IN CONSIDERATION OF THE PROVISION OF THE
FOREGOING BENEFITS PROVIDED IN THIS SECTION 2 AND AS OTHERWISE SET FORTH IN THE
PLAN, EXECUTIVE HEREBY AGREES TO BE BOUND BY THE RESTRICTIVE COVENANTS SET FORTH
IN EXHIBIT A ATTACHED HERETO.


 


SECTION 3.               TREATMENT OF EQUITY INCENTIVE AWARDS.  UPON THE
OCCURRENCE OF A CHANGE OF CONTROL DURING THE PERIOD IN WHICH THIS PLAN IS
EFFECTIVE, ANY TIME PERIODS, CONDITIONS OR CONTINGENCIES RELATING TO THE
EXERCISE OR REALIZATION OF, OR LAPSE OF RESTRICTIONS UNDER, ANY OUTSTANDING
EQUITY INCENTIVE AWARD THEN HELD BY THE ELIGIBLE EXECUTIVE SHALL BE
AUTOMATICALLY ACCELERATED OR WAIVED EFFECTIVE AS OF THE DATE OF THE CHANGE OF
CONTROL; PROVIDED, HOWEVER, THAT IN THE EVENT ANY SUCH OUTSTANDING EQUITY
INCENTIVE AWARD IS REPLACED AS OF THE OCCURRENCE OF THE CHANGE OF CONTROL BY
COMPARABLE TYPES OF AWARDS OF GREATER OR AT LEAST SUBSTANTIALLY EQUIVALENT
VALUE, AS DETERMINED IN THE SOLE DISCRETION OF THE ADMINISTRATOR OF THE EQUITY
INCENTIVE AWARD PLAN UNDER WHICH THE OUTSTANDING AWARD WAS GRANTED, NO SUCH
AUTOMATIC ACCELERATION OR WAIVER SHALL OCCUR, EXCEPT TO THE EXTENT THE
ADMINISTRATOR OF THE APPLICABLE EQUITY INCENTIVE AWARD PLAN, IN ITS SOLE
DISCRETION, PROVIDES FOR SUCH ACCELERATION OR WAIVER, OR UNLESS SUCH
ACCELERATION OR WAIVER IS EXPRESSLY PROVIDED FOR IN CONNECTION WITH SUCH
REPLACEMENT OR UNDER THE TERMS OF THE APPLICABLE AWARD AGREEMENT.

 

8

--------------------------------------------------------------------------------


 


SECTION 4.               FORM AND TIME OF PAYMENT.  THE CASH SEVERANCE PAY
BENEFITS PAYABLE TO AN ELIGIBLE EXECUTIVE BY HIS OR HER EMPLOYER UNDER SECTION 2
SHALL BE PAID TO SUCH ELIGIBLE EXECUTIVE IN A SINGLE LUMP SUM LESS APPLICABLE
WITHHOLDINGS WITHIN THE LATER OF (I) 15 BUSINESS DAYS AFTER THE ELIGIBLE
EXECUTIVE’S DATE OF TERMINATION OR (II) THE EXPIRATION OF THE REVOCATION PERIOD,
IF APPLICABLE, UNDER THE RELEASE, EXCEPT WITH RESPECT TO ANY ADDITIONAL BONUS
AMOUNT PAYABLE AFTER SUCH TIME PERIOD TO THE EXTENT REQUIRED PURSUANT TO
SECTION 2(A)(III) ABOVE AND EXCEPT AS PROVIDED PURSUANT TO SECTION 5.


 


SECTION 5.               TAX WITHHOLDING AND DEFERRAL.  EACH EMPLOYER SHALL
WITHHOLD FROM ANY AMOUNT PAYABLE TO AN ELIGIBLE EXECUTIVE PURSUANT TO THIS PLAN,
AND SHALL REMIT TO THE APPROPRIATE GOVERNMENTAL AUTHORITY, ANY INCOME,
EMPLOYMENT OR OTHER TAX THE EMPLOYER IS REQUIRED BY APPLICABLE LAW TO SO
WITHHOLD FROM AND REMIT ON BEHALF OF SUCH ELIGIBLE EXECUTIVE.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS PLAN OR CERTAIN COMPENSATION AND BENEFIT PLANS OF
THE EMPLOYER, ANY PAYMENTS OR BENEFITS DUE UNDER THIS PLAN OR SUCH EMPLOYER
COMPENSATION AND BENEFIT PLANS UPON OR IN CONNECTION WITH A TERMINATION OF
EXECUTIVE’S EMPLOYMENT SHALL BE DEFERRED AND PAID NO EARLIER THAN SIX MONTHS
FOLLOWING SUCH TERMINATION OF EXECUTIVE’S EMPLOYMENT, IF, AND ONLY TO THE
EXTENT, REQUIRED TO COMPLY WITH SECTION 409A OF THE CODE.


 


SECTION 6.               LIMITATION OF CERTAIN PAYMENTS.


 


(A)           IN THE EVENT THE EMPLOYER DETERMINES, BASED UPON THE ADVICE OF THE
INDEPENDENT PUBLIC ACCOUNTANTS FOR THE EMPLOYER, THAT PART OR ALL OF THE
CONSIDERATION, COMPENSATION OR BENEFITS TO BE PAID TO EXECUTIVE UNDER THIS PLAN
CONSTITUTE “PARACHUTE PAYMENTS” UNDER SECTION 280G(B)(2) OF THE CODE, AS
AMENDED, THEN, IF THE AGGREGATE PRESENT VALUE OF SUCH PARACHUTE PAYMENTS,
SINGULARLY OR TOGETHER WITH THE AGGREGATE PRESENT VALUE OF ANY CONSIDERATION,
COMPENSATION OR BENEFITS TO BE PAID TO EXECUTIVE UNDER ANY OTHER PLAN,
ARRANGEMENT OR AGREEMENT WHICH CONSTITUTE “PARACHUTE PAYMENTS” (COLLECTIVELY,
THE “PARACHUTE AMOUNT”) EXCEEDS 2.99 TIMES THE EXECUTIVE’S “BASE AMOUNT”, AS
DEFINED IN SECTION 280G(B)(3) OF THE CODE (THE “EXECUTIVE BASE AMOUNT”), THE
AMOUNTS CONSTITUTING “PARACHUTE PAYMENTS” WHICH WOULD OTHERWISE BE PAYABLE TO OR
FOR THE BENEFIT OF EXECUTIVE SHALL BE REDUCED TO THE EXTENT NECESSARY SO THAT
THE PARACHUTE AMOUNT IS EQUAL TO 2.99 TIMES THE EXECUTIVE BASE AMOUNT (THE
“REDUCED AMOUNT”); PROVIDED THAT SUCH AMOUNTS SHALL NOT BE SO REDUCED IF THE
EXECUTIVE DETERMINES, BASED UPON THE ADVICE OF AN INDEPENDENT NATIONALLY
RECOGNIZED PUBLIC ACCOUNTING FIRM (WHICH MAY, BUT NEED NOT BE THE INDEPENDENT
PUBLIC ACCOUNTANTS OF THE EMPLOYER), THAT WITHOUT SUCH REDUCTION EXECUTIVE WOULD
BE ENTITLED TO RECEIVE AND RETAIN, ON A NET AFTER TAX BASIS (INCLUDING, WITHOUT
LIMITATION, ANY EXCISE TAXES PAYABLE UNDER SECTION 4999 OF THE CODE), AN AMOUNT
WHICH IS GREATER THAN THE AMOUNT, ON A NET AFTER TAX BASIS, THAT THE EXECUTIVE
WOULD BE ENTITLED TO RETAIN UPON HIS RECEIPT OF THE REDUCED AMOUNT.


 


(B)           IF THE DETERMINATION MADE PURSUANT TO CLAUSE (A) OF THIS SECTION 6
RESULTS IN A REDUCTION OF THE PAYMENTS THAT WOULD OTHERWISE BE PAID TO EXECUTIVE
EXCEPT FOR THE APPLICATION OF CLAUSE (A) OF THIS SECTION 6, EXECUTIVE MAY THEN
ELECT, IN HIS SOLE DISCRETION, WHICH AND HOW MUCH OF ANY PARTICULAR ENTITLEMENT
SHALL BE ELIMINATED OR REDUCED AND SHALL ADVISE THE EMPLOYER IN WRITING OF HIS
ELECTION WITHIN TEN DAYS OF THE DETERMINATION OF THE REDUCTION IN PAYMENTS.  IF
NO SUCH ELECTION IS MADE BY EXECUTIVE WITHIN SUCH TEN-DAY PERIOD, THE EMPLOYER
MAY ELECT WHICH AND HOW MUCH OF ANY ENTITLEMENT SHALL BE

 

9

--------------------------------------------------------------------------------


 


ELIMINATED OR REDUCED AND SHALL NOTIFY EXECUTIVE PROMPTLY OF SUCH ELECTION. 
WITHIN TEN DAYS FOLLOWING SUCH DETERMINATION AND THE ELECTIONS HEREUNDER, THE
EMPLOYER SHALL PAY TO OR DISTRIBUTE TO OR FOR THE BENEFIT OF EXECUTIVE SUCH
AMOUNTS AS ARE THEN DUE TO EXECUTIVE UNDER THIS PLAN AND SHALL PROMPTLY PAY TO
OR DISTRIBUTE TO OR FOR THE BENEFIT OF EXECUTIVE IN THE FUTURE SUCH AMOUNTS AS
BECOME DUE TO EXECUTIVE PURSUANT TO THIS PLAN.


 


(C)           AS A RESULT OF THE UNCERTAINTY IN THE APPLICATION OF SECTION 280G
OF THE CODE AT THE TIME OF A DETERMINATION HEREUNDER, IT IS POSSIBLE THAT
PAYMENTS WILL BE MADE BY THE EMPLOYER WHICH SHOULD NOT HAVE BEEN MADE UNDER
CLAUSE (A) OF THIS SECTION 6 (“OVERPAYMENT”) OR THAT ADDITIONAL PAYMENTS WHICH
ARE NOT MADE BY THE EMPLOYER PURSUANT TO CLAUSE (A) OF THIS SECTION 6 SHOULD
HAVE BEEN MADE (“UNDERPAYMENT”).  IN THE EVENT THAT THERE IS A FINAL
DETERMINATION BY THE INTERNAL REVENUE SERVICE, OR A FINAL DETERMINATION BY A
COURT OF COMPETENT JURISDICTION, THAT AN OVERPAYMENT HAS BEEN MADE, ANY SUCH
OVERPAYMENT SHALL BE REPAID BY EXECUTIVE TO THE EMPLOYER TOGETHER WITH INTEREST
AT THE APPLICABLE FEDERAL RATE PROVIDED FOR IN SECTION 7872(F)(2) OF THE CODE. 
IN THE EVENT THAT THERE IS A FINAL DETERMINATION BY THE INTERNAL REVENUE
SERVICE, A FINAL DETERMINATION BY A COURT OF COMPETENT JURISDICTION OR A CHANGE
IN THE PROVISIONS OF THE CODE OR REGULATIONS PURSUANT TO WHICH AN UNDERPAYMENT
ARISES UNDER THIS PLAN, ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE
EMPLOYER TO OR FOR THE BENEFIT OF EXECUTIVE, TOGETHER WITH INTEREST AT THE
APPLICABLE FEDERAL RATE PROVIDED FOR IN SECTION 7872(F)(2) OF THE CODE.


 


SECTION 7.               PLAN ADMINISTRATION.  THIS PLAN SHALL BE ADMINISTERED
BY THE COMPENSATION COMMITTEE OF THE BOARD.  THE COMMITTEE SHALL HAVE
DISCRETIONARY AND FINAL AUTHORITY TO INTERPRET AND IMPLEMENT THE PROVISIONS OF
THIS PLAN AND TO DETERMINE ELIGIBILITY FOR BENEFITS UNDER THE PLAN.  THE
COMMITTEE SHALL PERFORM ALL OF THE DUTIES AND EXERCISE ALL OF THE POWERS AND
DISCRETION THAT THE COMMITTEE DEEMS NECESSARY OR APPROPRIATE FOR THE PROPER
ADMINISTRATION OF THIS PLAN.  EVERY INTERPRETATION, CHOICE, DETERMINATION OR
OTHER EXERCISE BY THE COMMITTEE OF ANY POWER OR DISCRETION GIVEN EITHER
EXPRESSLY OR BY IMPLICATION TO IT SHALL BE CONCLUSIVE AND BINDING UPON ALL
PARTIES HAVING OR CLAIMING TO HAVE AN INTEREST UNDER THIS PLAN OR OTHERWISE
DIRECTLY OR INDIRECTLY AFFECTED BY SUCH ACTION, WITHOUT RESTRICTION, HOWEVER,
UPON THE RIGHT OF THE COMMITTEE TO RECONSIDER OR REDETERMINE SUCH ACTION.  THE
COMMITTEE MAY ADOPT SUCH RULES AND REGULATIONS FOR THE ADMINISTRATION OF THIS
PLAN AS ARE CONSISTENT WITH THE TERMS HEREOF, AND SHALL KEEP ADEQUATE RECORDS OF
ITS PROCEEDINGS AND ACTS.  THE COMMITTEE MAY EMPLOY SUCH AGENTS, ACCOUNTANTS AND
LEGAL COUNSEL (WHO MAY BE AGENTS, ACCOUNTANTS AND LEGAL COUNSEL FOR AN EMPLOYER)
AS MAY BE APPROPRIATE FOR THE ADMINISTRATION OF THE PLAN.  ALL REASONABLE
ADMINISTRATION EXPENSES INCURRED BY THE COMMITTEE IN CONNECTION WITH THE
ADMINISTRATION OF THE PLAN SHALL BE PAID BY THE EMPLOYER.


 


SECTION 8.               CLAIMS PROCEDURE.  IF ANY PERSON (HEREINAFTER CALLED
THE “CLAIMANT”) FEELS HE OR SHE IS BEING DENIED A BENEFIT TO WHICH HE OR SHE IS
ENTITLED UNDER THIS PLAN, SUCH CLAIMANT MAY FILE A WRITTEN CLAIM FOR SAID
BENEFIT WITH THE CHAIRMAN OF THE COMMITTEE.  WITHIN 60 DAYS OF THE RECEIPT OF
SUCH CLAIM THE COMMITTEE SHALL DETERMINE AND NOTIFY THE CLAIMANT AS TO WHETHER
HE OR SHE IS ENTITLED TO SUCH BENEFIT.  SUCH NOTIFICATION SHALL BE IN WRITING
AND, IF DENYING THE CLAIM FOR BENEFIT, SHALL SET FORTH THE SPECIFIC REASON OR
REASONS FOR THE DENIAL, MAKE SPECIFIC REFERENCE TO THE PERTINENT PLAN
PROVISIONS, AND ADVISE THE CLAIMANT THAT HE OR SHE MAY, WITHIN 60 DAYS OF THE
RECEIPT OF SUCH NOTICE, REQUEST IN WRITING TO APPEAR BEFORE THE COMMITTEE OR ITS
DESIGNATED

 

10

--------------------------------------------------------------------------------


 


REPRESENTATIVE FOR A HEARING TO REVIEW SUCH DENIAL.  ANY SUCH HEARING SHALL BE
SCHEDULED AT THE MUTUAL CONVENIENCE OF THE COMMITTEE OR ITS DESIGNATED
REPRESENTATIVE AND THE CLAIMANT, AND AT SUCH HEARING THE CLAIMANT AND/OR HIS OR
HER DULY AUTHORIZED REPRESENTATIVE MAY EXAMINE ANY RELEVANT DOCUMENTS AND
PRESENT EVIDENCE AND ARGUMENTS TO SUPPORT THE GRANTING OF THE BENEFIT BEING
CLAIMED.  THE FINAL DECISION OF THE COMMITTEE WITH RESPECT TO THE CLAIM BEING
REVIEWED SHALL BE MADE WITHIN 60 DAYS FOLLOWING THE HEARING THEREON, AND THE
COMMITTEE SHALL IN WRITING NOTIFY THE CLAIMANT OF ITS FINAL DECISION, AGAIN
SPECIFYING THE REASONS THEREFOR AND THE PERTINENT PLAN PROVISIONS UPON WHICH
SUCH DECISION IS BASED.  THE FINAL DECISION OF THE COMMITTEE SHALL BE CONCLUSIVE
AND BINDING UPON ALL PARTIES HAVING OR CLAIMING TO HAVE AN INTEREST IN THE
MATTER BEING REVIEWED.


 


SECTION 9.               PLAN AMENDMENT AND TERMINATION.  THE COMPANY SHALL HAVE
THE RIGHT AND POWER AT ANY TIME AND FROM TIME TO TIME TO AMEND THIS PLAN, IN
WHOLE OR IN PART, BY WRITTEN DOCUMENT EXECUTED BY ITS DULY AUTHORIZED
REPRESENTATIVE AND AT ANY TIME TO TERMINATE THIS PLAN; PROVIDED, HOWEVER, THAT
NO SUCH AMENDMENT OR TERMINATION SHALL REDUCE THE AMOUNT OF SEVERANCE PAY
PAYABLE UNDER THIS PLAN TO A FORMER EXECUTIVE WHOSE EMPLOYMENT WITH AN EMPLOYER
TERMINATED PRIOR TO THE DATE OF SUCH AMENDMENT OR TERMINATION, OR DEFER THE DATE
FOR THE PAYMENT OF SUCH FORMER EXECUTIVE’S BENEFIT HEREUNDER EXCEPT AS PROVIDED
PURSUANT TO SECTION 5, WITHOUT THE CONSENT OF SUCH FORMER EXECUTIVE.  ANY
PROVISION OF THIS PLAN TO THE CONTRARY NOTWITHSTANDING, ANY ACTION TO AMEND OR
TERMINATE THIS PLAN ON OR AFTER THE DATE ON WHICH A CHANGE OF CONTROL OCCURS
SHALL NOT BE EFFECTIVE PRIOR TO THE END OF THE TWO-YEAR PERIOD BEGINNING ON THE
EFFECTIVE DATE OF THE CHANGE OF CONTROL.


 


SECTION 10.             NATURE OF PLAN AND RIGHTS.  THIS PLAN IS AN UNFUNDED
EMPLOYEE WELFARE BENEFIT PLAN AND NO PROVISION OF THIS PLAN SHALL BE DEEMED OR
CONSTRUED TO CREATE A TRUST FUND OF ANY KIND OR TO GRANT A PROPERTY INTEREST OF
ANY KIND TO ANY EXECUTIVE OR FORMER EXECUTIVE.  ANY PAYMENT WHICH BECOMES DUE
UNDER THIS PLAN TO AN ELIGIBLE EXECUTIVE SHALL BE MADE BY HIS OR HER EMPLOYER
OUT OF ITS GENERAL ASSETS, AND THE RIGHT OF ANY ELIGIBLE EXECUTIVE TO RECEIVE A
PAYMENT HEREUNDER FROM HIS OR HER EMPLOYER SHALL BE NO GREATER THAN THE RIGHT OF
ANY UNSECURED GENERAL CREDITOR OF SUCH EMPLOYER.


 


SECTION 11.             ENTIRE AGREEMENT; OFFSET; MODIFICATION.


 


(A)           THIS PLAN CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES
AND, EXCEPT AS EXPRESSLY PROVIDED HEREIN, SUPERSEDES THE PROVISIONS OF ALL OTHER
PRIOR AGREEMENTS EXPRESSLY CONCERNING THE PAYMENT OF SEVERANCE BENEFITS UPON A
TERMINATION OF EMPLOYMENT IN CONNECTION WITH OR FOLLOWING A CHANGE OF CONTROL. 
WITHOUT LIMITING THE GENERALITY OF THE PRECEDING SENTENCE, THE PAYMENT OF ANY
AMOUNTS AND PROVISION OF ANY BENEFITS PURSUANT TO SECTION 2 OF THIS PLAN SHALL
BE IN LIEU OF AND SHALL SUPERSEDE EXECUTIVE’S ENTITLEMENT TO PAYMENTS OR
BENEFITS PURSUANT TO PARAGRAPH 1(A) OF THE CONFIDENTIALITY, NON-COMPETITION AND
TERMINATION BENEFITS AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY (TO THE EXTENT
SUCH AGREEMENT IS CURRENTLY IN EFFECT).  IN ALL OTHER RESPECTS, ANY SUCH
CONFIDENTIALITY, NON-COMPETITION AND TERMINATION BENEFITS AGREEMENT SHALL REMAIN
IN FULL FORCE AND EFFECT, INCLUDING WITH RESPECT TO ANY AMOUNTS PAYABLE OR
BENEFITS TO BE PROVIDED PRIOR TO AND OTHERWISE NOT IN CONNECTION WITH A CHANGE
OF CONTROL; PROVIDED, THAT IN NO EVENT SHALL PAYMENTS OR BENEFITS PROVIDED
PURSUANT TO THE CONFIDENTIALITY, NON-COMPETITION AND TERMINATION BENEFITS
AGREEMENT OR ANY OTHER

 

11

--------------------------------------------------------------------------------


 


SEVERANCE AGREEMENT OR POLICY ENTITLE EXECUTIVE TO A DUPLICATION OF PAYMENTS AND
BENEFITS PURSUANT TO THIS PLAN AND, IN THE EVENT OF AN ANTICIPATORY TERMINATION,
ANY AMOUNT PAYABLE HEREUNDER SHALL BE OFFSET AND REDUCED BY THE AMOUNT OF ANY
TERMINATION PAYMENTS OR BENEFITS PREVIOUSLY PROVIDED TO EXECUTIVE UNDER THE
CONFIDENTIALITY, NON-COMPETITION AND TERMINATION BENEFITS AGREEMENT OR ANY OTHER
SEVERANCE ARRANGEMENT WITH THE COMPANY.


 


(B)           EXCEPT AS EXPRESSLY PROVIDED HEREIN, THIS PLAN SHALL NOT INTERFERE
IN ANY WAY WITH THE RIGHT OF THE COMPANY TO REDUCE EXECUTIVE’S COMPENSATION OR
OTHER BENEFITS OR TERMINATE EXECUTIVE’S EMPLOYMENT, WITH OR WITHOUT CAUSE.  ANY
RIGHTS THAT EXECUTIVE SHALL HAVE IN THAT REGARD SHALL BE AS SET FORTH IN ANY
APPLICABLE EMPLOYMENT AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY.


 


SECTION 12.             SPENDTHRIFT PROVISION.  NO RIGHT OR INTEREST OF AN
ELIGIBLE EXECUTIVE UNDER THIS PLAN MAY BE ASSIGNED, TRANSFERRED OR ALIENATED, IN
WHOLE OR IN PART, EITHER DIRECTLY OR BY OPERATION OF LAW, AND NO SUCH RIGHT OR
INTEREST SHALL BE LIABLE FOR OR SUBJECT TO ANY DEBT, OBLIGATION OR LIABILITY OF
SUCH ELIGIBLE EXECUTIVE.


 


SECTION 13.             NOTICE.  NOTICE OF TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON SHALL BE GIVEN IN ACCORDANCE WITH THIS SECTION, AND SHALL INDICATE THE
SPECIFIC TERMINATION PROVISION UNDER THE PLAN RELIED UPON, THE RELEVANT FACTS
AND CIRCUMSTANCES AND THE EFFECTIVE DATE OF TERMINATION.  FOR THE PURPOSE OF
THIS PLAN, ANY NOTICE AND ALL OTHER COMMUNICATION PROVIDED FOR IN THIS PLAN
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN RECEIVED AT
THE RESPECTIVE ADDRESSES SET FORTH BELOW, OR TO SUCH OTHER ADDRESS AS THE
COMPANY OR THE ELIGIBLE EXECUTIVE MAY HAVE FURNISHED TO THE OTHER IN WRITING IN
ACCORDANCE HEREWITH.


 

If to the Company:

 

The Neiman Marcus Group, Inc.

1618 Main Street

Dallas, TX 75201

Attention:  General Counsel

 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Company.

 


SECTION 14.             APPLICABLE LAW.  THIS PLAN SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH APPLICABLE FEDERAL LAW.

 

12

--------------------------------------------------------------------------------


 


SECTION 15.             EFFECTIVENESS.  THIS PLAN SHALL BE EFFECTIVE AS OF THE
DATE OF ADOPTION BY THE BOARD AND SHALL REMAIN IN EFFECT UNTIL TERMINATED
PURSUANT TO SECTION 9 OF THIS PLAN.


 

IN WITNESS WHEREOF, this Plan has been executed this 1st day of April, 2005, to
be effective as of April 1, 2005.

 

 

 

THE NEIMAN MARCUS GROUP, IN.C

 

 

 

 

By:

/s/ Nelson a. Bangs

 

 

Nelson A. Bangs

 

 

Senior Vice President & General Counsel

 

13

--------------------------------------------------------------------------------


 

TIER III

SCHEDULE A

 

 

Barnes

Galvin

Goddard

Hershey

Hussey

Joselove

Kaner

Kazor

Kornajcik

Lind

Paolini

Patrick

Shields

Shirley

Spaniolo

Stangle

Stapleton

Yee

 

--------------------------------------------------------------------------------


 

Exhibit A

 

CONFIDENTIALITY AND NON-COMPETITION RESTRICTIVE COVENANTS

 

I.              Executive acknowledges and agrees that (a) the Company is
engaged in a highly competitive business; (b) the Company has expended
considerable time and resources to develop goodwill with its customers, vendors,
and others, and to create, protect, and exploit Confidential Information (as
defined in Section V below); (c) the Company must continue to prevent the
dilution of its goodwill and unauthorized use or disclosure of its Confidential
Information to avoid irreparable harm to its legitimate business interests;
(d) in the specialty retail business, Executive’s participation in or direction
of the Company’s day-to-day operations and strategic planning are and will be an
integral part of the Company’s continued success and goodwill; (e) given
Executive’s position and responsibilities, Executive necessarily will be
creating Confidential Information that belongs to the Company and enhances the
Company’s goodwill, and in carrying out Executive’s responsibilities Executive
in turn will be relying on the Company’s goodwill and the disclosure by the
Company to him of Confidential Information; (f) Executive will have access to
Confidential Information that could be used by any competitor of the Company in
a manner that would irreparably harm the Company’s competitive position in the
marketplace and dilute its goodwill; and (g) Executive necessarily would use or
disclose Confidential Information if Executive were to engage in competition
with the Company.  The Company acknowledges and agrees that Executive must have
and continue to have throughout Executive’s employment the benefits and use of
its goodwill and Confidential Information in order to properly carry out
Executive’s responsibilities.  The Company accordingly promises upon execution
and delivery of the Plan to provide Executive immediate access to new and
additional Confidential Information and authorize him to engage in activities
that will create new and additional Confidential Information.  The Company and
Executive thus acknowledge and agree that upon execution and delivery of the
Plan Executive (x) has received, will receive, and will continue to receive,
Confidential Information that is unique, proprietary, and valuable to the
Company, (y) has created, will create, and will continue to create, Confidential
Information that is unique, proprietary, and valuable to the Company, and
(z) has benefited, will benefit, and will continue to benefit, including without
limitation by way of increased earnings and earning capacity, from the goodwill
the Company has generated and from the Confidential Information.  Accordingly,
Executive acknowledges and agrees that at all times during Executive’s
employment by the Company and thereafter:

 

(i)            all Confidential Information shall remain and be the sole and
exclusive property of the Company;

 

(ii)           Executive will protect and safeguard all Confidential
Information;

 

(iii)          Executive will hold all Confidential Information in strictest
confidence and not, directly or indirectly, disclose or divulge any Confidential
Information to any person other than an officer, director, or employee of the
Company to the extent necessary for the proper performance of Executive’s
responsibilities unless authorized to do so by the Company or compelled to do so
by law or valid legal process;

 

A-1

--------------------------------------------------------------------------------


 

(iv)          if Executive believes Executive is compelled by law or valid legal
process to disclose or divulge any Confidential Information, Executive will
notify the Company in writing sufficiently in advance of any such disclosure to
allow the Company the opportunity to defend, limit, or otherwise protect its
interests against such disclosure;

 

(v)           at the end of Executive’s employment with the Company for any
reason or at the request of the Company at any time, Executive will return to
the Company all Confidential Information and all copies thereof, in whatever
tangible form or medium (including electronic); and

 

(vi)          absent the promises and representations of Executive in this
Section I and in Section II below, the Company would require him immediately to
return any tangible Confidential Information in Executive’s possession, would
not provide Executive with new and additional Confidential Information, would
not authorize Executive to engage in activities that will create new and
additional Confidential Information, and would not enter or have entered into
the Plan.

 

II.            In consideration of the Company’s promises to provide Executive
with new and additional Confidential Information and to authorize him to engage
in activities that will create new and additional Confidential Information upon
execution and delivery of the Plan, and the other promises and undertakings of
the Company in the Plan, Executive agrees that, while Executive is employed by
the Company and for a period of 12 months following the end of that employment
for any reason, Executive shall not engage in any of the following activities
(the “Restricted Activities”):

 

(a)           Executive will not directly or indirectly disparage the Company or
its Affiliates, any products, services, or operations of the Company or its
Affiliates, or any of the former, current, or future officers, directors, or
employees of the Company or its Affiliates;

 

(b)           Executive will not, whether on Executive’s own behalf or on behalf
of any other individual, partnership, firm, corporation or business
organization, either directly or indirectly solicit, induce, persuade, or
entice, or endeavor to solicit, induce, persuade, or entice, any person who is
then employed by or otherwise engaged to perform services for the Company or its
Affiliates to leave that employment or cease performing those services;

 

(c)           Executive will not, whether on Executive’s own behalf or on behalf
of any other individual, partnership, firm, corporation or business
organization, either directly or indirectly, solicit, induce, persuade, or
entice, or endeavor to solicit, induce, persuade, or entice, any person who is
then a customer, supplier, or vendor of the Company or any of its Affiliates to
cease being a customer, supplier, or vendor of the Company or any of its
Affiliates or to divert all or any part of such person’s or entity’s business
from the Company or any of its Affiliates; and

 

(d)           Executive will not associate directly or indirectly, as an
employee, officer, director, agent, partner, stockholder, owner, representative,
or consultant, with any Competitor (as defined in Section V below), unless
(i) Executive has advised the Company in writing in advance of Executive’s
desire to undertake such activities and the specific nature of such activities;
(ii) the Company has received written assurances (that will be designed, among
other

 

A-2

--------------------------------------------------------------------------------


 

things, to protect the Company’s and its Affiliates’ goodwill, Confidential
Information, and other important commercial interests) from the Competitor and
Executive that are, in the Company’s sole discretion, adequate to protect its
interests; (iii) the Company, in its sole discretion, has approved in writing
such association; and (iv) Executive and the Competitor adhere to such
assurances.  After the end of Executive’s employment with the Company and any
Affiliate, the restriction immediately set forth above in this Section II(d)
applies only to conduct of Executive that takes place anywhere in, or is
directed at any part of, the Noncompetition Area (as defined in Section V
below).  Executive shall not be in violation of this Section II(d) solely as a
result of Executive’s investment in stock or other securities of a Competitor or
any of its Affiliates listed on a national securities exchange or actively
traded in the over-the-counter market if Executive and the members of
Executive’s immediate family do not, directly or indirectly, hold more than a
total of one percent (1%) of all such shares of stock or other securities issued
and outstanding.  Executive acknowledges and agrees that engaging in the
Restricted Activities described in this subparagraph would result in the
inevitable disclosure or use of Confidential Information for the Competitor’s
benefit or to the detriment of the Company.

 

Executive acknowledges and agrees that the restrictions contained in this
Section II are ancillary to an otherwise enforceable agreement, including
without limitation the mutual promises and undertakings set forth in Section II;
that the Company’s promises and undertakings set forth in Section II, and
Executive’s position and responsibilities with the Company, give rise to the
Company’s interest in restricting Executive’s post-employment activities; that
such restrictions are designed to enforce Executive’s promises and undertakings
set forth in this Section II and Executive’s common-law obligations and duties
owed to the Company; that the restrictions are reasonable and necessary, are
valid and enforceable under Texas law, and do not impose a greater restraint
than necessary to protect the Company’s goodwill, Confidential Information, and
other legitimate business interests; that Executive will immediately notify the
Company in writing should Executive believe or be advised that the restrictions
are not valid or enforceable under Texas law or the law of any other state that
Executive contends or is advised is applicable; that the mutual promises and
undertakings of the Company and Executive under Section I and Section II are not
contingent on the duration of Executive’s employment with the Company; and that
absent the promises and representations made by Executive in Section I and
Section II, the Company would require him to return any Confidential Information
in Executive’s possession, would not provide Executive with new and additional
Confidential Information, would not authorize Executive to engage in activities
that will create new and additional Confidential Information, and would not
enter or have entered into the Plan.

 

III.           Executive acknowledges and agrees that the Company would not have
an adequate remedy at law and would be irreparably harmed in the event that any
of the provisions of Section I or Section II were not performed in accordance
with their specific terms or were otherwise breached.  Accordingly, Executive
agrees that the Company shall be entitled to equitable relief, including
preliminary and permanent injunctions and specific performance, in the event
Executive breaches or threatens to breach any of the provisions of such
Sections, without the necessity of posting any bond or proving special damages
or irreparable injury.  Such remedies shall not be deemed to be the exclusive
remedies for a breach or threatened breach of the provisions of Section I or
Section II by Executive, but shall be in addition to all other remedies
available to the Company at law or equity.  Executive acknowledges and agrees
that the Company shall be entitled to recover its attorneys’ fees, expenses, and
court costs, in addition to

 

A-3

--------------------------------------------------------------------------------


 

any other remedies to which it may be entitled, in the event Executive breaches
the provisions of Section I or Section II.  Executive acknowledges and agrees
that no breach by the Company of this Plan or failure to enforce or insist on
its rights under this Plan shall constitute a waiver or abandonment of any such
rights or defense to enforcement of such rights.

 

IV.           If the provisions of Section I or Section II are ever deemed by a
court to exceed the limitations permitted by applicable law, Executive and the
Company agree that such provisions shall be, and are, automatically reformed to
the maximum limitations permitted by such law.

 

V.            Definitions:

 

“Competitor” means (a) each of Saks Incorporated, Nordstrom, Inc., Barneys New
York, Inc., any Affiliate of any of them, and any other person or entity that
owns, operates or controls any of them or any of their Affiliates, directly or
indirectly; (b) the successors to or assigns of the persons or entities
identified in (a); and (c) the retail operations of any person or entity, or
successor or assign of such person or entity, who, at any time during
Executive’s employment with the Company or within 12 months following the end of
Executive’s employment with the Company, was a vendor of the Company and had an
annual gross revenue of $100 million or more, and the Affiliates of such
vendors.  To the extent that any of the corporate names used in (a) of this
definition are not the legally correct corporate names of the entities commonly
referred to by the corporate names used above absent the corporate form
designation, the definition shall be deemed to apply to the entities with the
correct corporate names, along with the Affiliates, successors, and assigns of
such correctly named entities.

 

“Confidential Information” shall mean, without limitation, all documents or
information, in whatever form or medium, concerning or evidencing sales; costs;
pricing; strategies; forecasts and long range plan; financial and tax
information; personnel information; business, marketing and operational
projections, plans and opportunities; and customer, vendor, and supplier
information; but excluding any such information that is or becomes generally
available to the public other than as a result of any breach of Section I or
Section II above or other unauthorized disclosure by Executive.

 

“Noncompetition Area” means the following geographic areas:  (a) any foreign
country where the Company or its Affiliates engage in business of any kind,
including selling, purchasing, or ordering goods, at any time during Executive’s
employment with the Company or its Affiliates; and (b) the United States of
America.

 

A-4

--------------------------------------------------------------------------------


 

Exhibit B

 

Methodology for Change of Control Lump Sum Calculation
And Definition of Actuarial Equivalent

 

(Capitalized terms used herein without definition have the meanings specified in
the
Agreement or Plan to which this Exhibit B is attached)

 

The methodology for the Change of Control Lump Sum Calculation follows the steps
below:

 

1.     Calculate the participant’s total benefit under the SERP as of the date
of the participant’s termination of employment (the “Termination Date”) after
adding the participant’s Severance Multiple to the number of years of age and
service (the “Age and Service Enhancement”) for purposes of eligibility for
participation, eligibility for retirement, for early commencement of actuarial
subsidies and for purposes of benefit accrual (the “Enhanced Change of Control
Benefit”).  Calculate the early retirement benefit payable at the Termination
Date (if eligible) or the age 65 accrued benefit amount (if not eligible for
early retirement).  This calculation is without offset for the benefit under the
NMG Retirement Plan (Basic Plan) (the “Basic Plan”).

2.     Calculate the Lump Sum of the benefit in step 1, based on the Actuarial
Equivalent described below.

3.     Calculate the participant’s total benefit under the SERP as of the
Termination Date without taking into account the Age and Service Enhancement
(the “Normal SERP Benefit”).  Calculate the early retirement benefit payable at
the Termination Date (if eligible) or the age 65 accrued benefit amount (if not
eligible for early retirement).  This calculation is also without offset for the
Basic Plan benefit.

4.     Calculate the Lump Sum of the benefit in step 3, based on the Actuarial
Equivalent described below.

5.     Subtract the Lump Sum in step 4 from the Lump Sum in step 2 to determine
the Lump Sum amount of the incremental Change of Control benefit.

 

Note that these calculations are not offset by the Basic Plan benefit because
the SERP provisions provide for a more generous early retirement subsidy than
the Basic Plan, and that subsidy is calculated on the full SERP benefit (before
the benefit under the Basic Plan is offset from it).  Therefore, in order to
capture the full value of the SERP benefit at early retirement (and, by
extension, the full value of the incremental Change of Control benefit), the
benefits prior to the Basic Plan offset must be used.

 

There are three different calculation scenarios, depending on the Participant’s
age and service as of the Termination Date:

 

(1) If the participant is eligible for an immediate SERP benefit (without taking
into account the Age and Service Enhancement), then the Lump Sum amounts for
both the Normal SERP Benefit and the Enhanced Change of Control Benefit are
based on the immediately payable early retirement benefits.

 

B-1

--------------------------------------------------------------------------------


 

(2) If the participant is not eligible for an immediate SERP benefit even with
the Age and Service Enhancement, then the Lump Sum amounts for both the Normal
SERP Benefit and the Enhanced Change of Control Benefit are based on the Age 65
accrued benefits.

 

(3) If the participant is eligible for an immediate SERP benefit only because of
the Age and Service Enhancement, then the Lump Sum for the Normal SERP Benefit
is based on the Age 65 accrued benefit and the Lump Sum for the Enhanced Change
of Control Benefit is based on the immediately payable early retirement benefit.

 

The following example illustrates this third scenario:

 

Severance Multiple:

 

2.0 years

 

 

 

Actual Age at Termination Date

 

54.0 years

Enhanced Age at Termination Date:

 

56.0 years

 

 

 

Service at Termination Date:

 

20.0 years

Enhanced Service at Termination Date:

 

22.0 years

 

This participant is not eligible for an immediate benefit under the regular SERP
provisions.  With the Age and Service Enhancement, he is eligible for an
immediate benefit, so the full early retirement subsidy is provided by the
Enhanced Change of Control benefit.

 

Total Enhanced Change of Control Benefit at Termination Date

(a) Total Enhanced Change of Control Benefit at Termination Date Payable at age
65 = $7,000

(b) Total Enhanced Change of Control Early Retirement Benefit Payable at age 54
= $5,320

(Early Retirement Factor of .76 based on enhanced age 56 * (a))

(c) Age 54 Immediate Lump Sum Factor = 15.2476

(d) Lump Sum Value of Total Enhanced Change of Control Benefit at Termination =
(b) * (c) * 12 = $973,407

 

Total Normal SERP Benefit at Termination Date

(e) Total SERP accrued benefit at Termination Date Payable at age 65 = $5,000

(f) Age 54 Deferred to Age 65 Lump Sum Factor = 6.7961

(g) Lump Sum Value of Normal SERP Benefit at Termination Date = (e) * (f) * 12 =
$407,766

 

(h) Incremental Change of Control Benefit = $973,407 - $407,766 = $565,641

 

The lump sum factors are based on the Actuarial Equivalent definition from the
Basic Plan used for determining a lump sum value, i.e., the GATT specified
mortality and interest under IRC Section 417(e)(3).  The assumptions are (a) the
1994 Group Annuity Reserve mortality table, (b) the 30-Year Treasury Rate for
the month of March in the Plan Year prior to the Plan Year of distribution, and
(c) the participant’s actual age at distribution date.

 

B-2

--------------------------------------------------------------------------------


 

The example shown above assumes that both the Termination Date and distribution
date are in the Plan Year Ending July 31, 2005, so the interest rate used is the
March 2004 30-Year Treasury Rate of 4.74%.  The March 2005 30-Year Treasury Rate
which would be used for distributions made in the Plan Year Ending July 31, 2006
is not yet known.

 

A participant who is not vested in the SERP upon his actual termination date is
automatically vested under the Change of Control contract language (but with no
Basic Plan benefit available to him).  In addition, any employee who is not yet
a participant in the Basic Plan as of his actual Termination Tate but who would
otherwise be eligible for the SERP, is automatically a participant under the
SERP (again, with no Basic Plan benefit).

 

B-3

--------------------------------------------------------------------------------